Case 9:19-cr-80073-RLR Document 19 Entered on FLSD Docket 05/09/2019 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


                                         19-cr-80073-Rosenberg/Reinhart
                               Case No.: _ _ _ _ _ _ _ _ __
                                        18 u.s.c. §1349
                                        18 u.s.c. § 1343
                                        18 u.s.c. §981

  UNITED STATES OF AMERICA,

                                                                             SP
  vs.
                                                                   May 9, 2019
  T. JONATHAN TURNER,
        a/k/a Jon Barri Brothers,                                               West Palm Beach
  NORMAN M. STRELL, and
  SCOTT P. STROCHAK,

                        Defendants.


                                          INDICTMENT

         Th e Grand Jury charges that:

                                   GENERAL ALLEGATIONS

         At all times relevant to this Indictment:

         1.   CASTLEBERRY FINANCIAL SERVICES GROUP (hereafter "CFSG"), was a

  Florida corporation, registered in the State of Florida on or about April 26, 2016. CASTLEBERRY

  HOLDINGS, INC (hereafter "CHI") became a company registered in the State of Florida on or

  about December 12, 201 3.

         2.   CASTLEBERRY ALL SPORTS (hereafter "CAS") was a Florida corporation,

  incorporated in 201 3, with its principal place of business in Wellington, Florida. CAS was


                                                     1
Case 9:19-cr-80073-RLR Document 19 Entered on FLSD Docket 05/09/2019 Page 2 of 14




  engaged in the retail sports memorabilia and collectibles business.

         3.      T. JONATHAN TURNER, a/k/a JON BARRI BROTHERS (hereinafter TURNER)

  was listed as a registered officer and is the Vice-Chairman and President of the CFSG. TURNER

  was also listed as the President and Director of CAS. CHI amendments filed with the State of

  Florida added TURNER on November 2, 2016 as Vice-President and a Director of CHI.

         4.      NORMAN M. STRELL("STRELL") was the Chairman, Chief Executive Officer

  and Chief Financial Officer ofCFSG, and the Vice-President, Treasurer and a Director of CAS.

         5.      SCOTT P. STROCHAK ("STROCHAK") was the Senior Executive Vice

  President/Director of Alternative Investments of CFSG.

         6.      Beginning at least as early as October 2017 through on or about February 21 , 2019,

  CFSG had a SunTrust Bank (hereafter "SunTrust") account xxxx-xxxxxx-x6323 in Palm Beach

  County, Florida.

         7.      The SunTrust Bank is an FDIC insured financial institution as defmed by Title 18,

  United States Code, Section 20.

                                            COUNT 1
                               (Conspiracy to Commit Wire Fraud)
                                         18 u.s.c. § 1349

         8.   Paragraphs 1 through 7 of the General Allegations section of this Indictment are

  realleged and incorporated fully herein by reference.

         9. Beginning at least as early as March 2016, the exact date being unknown to the grand

  jury, through on or about February 21 , 2019, in Palm Beach County, in the Southern District of

  Florida, and elsewhere, the defendants,

                                    T. JONATHAN TURNER,
                                     a/k/a Jon Barri Brothers,

                                                  2
Case 9:19-cr-80073-RLR Document 19 Entered on FLSD Docket 05/09/2019 Page 3 of 14




                                     NORMAN M. STRELL, and
                                      SCOTT P. STROCHAK,

  did willfully, that is, with the intent to further the object of the conspiracy, and knowingly

  combine, conspire, confederate, agree and reach a tacit understanding with each other, and with

  persons, known and unknown to the grand jury, to commit offenses against the United States,

  that is, wire fraud, in violation of Title 18, United States Code, Section 1343.


                                  OBJECT OF THE CONSPIRACY

          10. It was the object of the conspiracy for the defendants and their co-conspirators to

  obtain money from investors under false and fraudulent pretenses, representations and promises

  by purporting to sell "principal-protected 'equity-like' fixed income" investments in "surety-bond

  protected funds" that would earn guaranteed returns.

                         MANNER AND MEANS OF THE CONSPIRACY

          11. The manner and means by which the defendants sought to accomplish the object of

  the conspiracy included the following:

          12.   The defendants falsely marketed "principal-protected 'equity-like ' fixed income

  returns" by investing and managing "surety-bond protected funds" for investors which would earn

  guaranteed returns ranging from 7.93% to 12.23% per year, depending on the fund and the number

  of years invested, with an additional 0.76% ifthe interest was paid annually.

          13. The defendants falsely represented that CFSG was "a leading Alternative Investment

  Manager" with a five-year history of"deploying almost $800 million in capital across the balance

  sheets of leading local businesses."      CFSG further claimed that the investors would make

  significant returns on their capital.


                                                    3
Case 9:19-cr-80073-RLR Document 19 Entered on FLSD Docket 05/09/2019 Page 4 of 14




         14.    In offering materials intended to lure prospective investors into investing, the

  defendants, through CFSG, falsely purported to provide "principal-protected ' equity-like' fixed

  income returns" by managing seven separate "surety-bond protected funds ."

         15. To induce the investors to purchase the investments, the defendants made one or more

  of the following false and fraudulent representations, which the defendants then and there knew

  were false and fraudulent, to the prospective investors:

         a.    that CFSG had hundreds of millions of dollars in capital invested in local

         businesses and a portfolio of hundreds of real estate properties that generated

         millions of dollars in revenue annually;

         b. that the investments provided "principal-protected ' equity-like' fixed income

         returns" that were protected by "surety-bond protected funds" by leading insurance

         companies such as CNA Surety ("CNA") and Chubb Group of Companies

         ("Chubb") for the benefit of the investors;

         c. that TURNER had extensive industry experience and post-graduate educational

         qualifications in business and law;

         d.    that the investment principal was fully insured and bonded, and that no fees for this

         insurance were charged. The offering materials stated that the insurance were provided

         by "best rated companies" and explicitly named CNA and Chubb.

         e. CFSG used an investment agreement entitled "Alternative Investment Agreement"

         (the "Agreement"). The Agreement was provided to potential investors and made

         available to investors on CFSG' s web page. The Agreement falsely stated, in bold

         letters: "YOUR INVESTMENT IS FULLY INSURED AND BONDED THROUGH


                                                    4
Case 9:19-cr-80073-RLR Document 19 Entered on FLSD Docket 05/09/2019 Page 5 of 14




         CNA SURETY OR ONE OF ITS AUTHORIZED AFFILIATES ."

         16.     Using these materially false and fraudulent pretenses, representations and

  promises, and others, the defendants, through CFSG, so ld investments to approximately 15

  investors in Florida and throughout the United States, bringing in over $3 ,600,000.00 in

  revenue.

         All in violation ofTitle, 18 United States Code, Section 1349.



                                           COUNTS 2-16
                                            Wire Fraud
                                         (18 u.s.c. § 1343)

         17. Paragraphs 1 through 7 of the General Allegations section of this Indictment are

  realleged and incorporated fully herein by reference.

         18. Beginning in or about March 2016, and continuing through in or about December

  28, 2018, at Palm Beach County, in the Southern District of Florida, and elsewhere, the

  defendants,

                                    T. JONATHAN TURNER,
                                     a/k/a Jon Barri Brothers,
                                   NORMAN M. STRELL, and
                                     SCOTT P. STROCHAK,

  did knowingly, and with intent to defraud, devise and intend to devise a scheme and artifice to

  defraud, and to obtain money and property by means of materially false and fraudulent pretenses,

  representations, and promises, knowing that the pretenses, representations, and promises were

  false and fraudulent when made, and, for the purpose of executing the scheme and artifice, did

  knowingly transmit and cause to be transmitted, by means of wire communications in interstate

  commerce, certain writings, signs or signals.

                                                  5
Case 9:19-cr-80073-RLR Document 19 Entered on FLSD Docket 05/09/2019 Page 6 of 14




                         OBJECT OF THE SCHEME AND ARTIFICE

         19. It was the object of the scheme and artifice to defraud for the defendants to obtain

  money from investors under false and fraudulent pretenses, representations and promises by

  purporting to sell "principal-protected 'equity-like' fixed income" investments in "surety-bond

  protected funds" that would earn guaranteed returns.

                 MANNER AND MEANS OF THE SCHEME AND ARTIFICE

         20. Paragraphs 11 through 16 ofthe Manner and Means in Count One of this Indictment

  are realleged and incorporated fully herein by reference.

          USE OF THE INTERSTATE WIRES IN EXECUTION OF THE SCHEME

         21. On or about the dates set forth below as to each count, in the Southern District of

  Florida, and elsewhere, and for the purpose of executing the aforesaid scheme and artifice to

  defraud and for obtaining money and property by means of materially false and fraudulent

  pretenses, representations and promises, the defendants,

                                    T. JONATHAN TURNER,
                                     a/kla Jon Barri Brothers,
                                   NORMAN M. STRELL, and
                                     SCOTT P. STROCHAK,

  did knowingly cause to be transmitted by means of wire communication in interstate and foreign




                                                   6
Case 9:19-cr-80073-RLR Document 19 Entered on FLSD Docket 05/09/2019 Page 7 of 14




  commerce certain writings and signals, to people with initials as described below:


   COUNT       APPROXIMATE           DESCRIPTION OF EXECUTION OF THE SCHEME
               DATE                  AND ARTIFICE

       2       February 15, 2018     Wire transfer in the am oun t of $500,000 from Patush
                                     LLC, Denver, CO- Wells Fargo (San Francisco, CA)
                                     account to the Castleberry Finan cial Services Group
                                     account xxxx-xxxxxx-x6323
       3       March 28, 2018        Wire transfer of $200,000 from United States Sp rinkler
                                     Inc., Birmingh am, AL- Syn ovu s Bank (Columbus,
                                     GA) account to the Castleberry Fin ancial Services
                                     Group account xxxx-xxxxxx-x6323

       4       April 6, 2018         Wire transfer of $500,000 from P.R. -National
                                     Financial Services LLC- JP Morgan Chase (New York,
                                     NY) account to the Castleberry Financial Services
                                     Group account xxxx-xxxxxx-x6323

       5       May 8, 2018           Wire transfer of $100,000 from I.T and L.T. Living
                                     Tru st UA- TD Am eritrad e account (Wells Fargo, San
                                     Francisco, CA) to the Castleberry Financial Services
                                     Group account xxxx-xxxxxx-x6323

       6       May 22,2018           Wire transfer of $100,000 from S.B. - Flagler Bank
                                     (Federal Reserve- Atlanta GA) account to the
                                     Castleberry Financial Services Group account xxxx-
                                     xxxxxx-x6323

       7       June 22, 2018         Wire transfer of $250,000 from The W.B. Revocable
                                     Trust Dated March 25, 2008 - Royal Bank of Canada-
                                     Miami (Wells Fargo, San Francisco, CA) account to the
                                     Castleberry Financial Services Grou p account xxxx-
                                     xxxxxx-x6323

               Sep tember 13,        Wire tran sfer of $250,045 from The B. Family
       8
               2018                  Foun dation, Inc. - Wells Fargo, (San Francisco, CA)
                                     account to the Castleberry Financial Services Group
                                     accoun t xxxx-xxxxxx-x6323




                                                  7
Case 9:19-cr-80073-RLR Document 19 Entered on FLSD Docket 05/09/2019 Page 8 of 14




      9          September 19,       Wire transfer of $323,428.61 from the Coastal View
                 2018                Affiliates Pension Plan, Rancho Palos Verdes, CA
                                     (Citibank NA, New York, NY)- Raymond James and
                                     Associates account to the Castleberry Financial
                                     Services Group account xxxx-xxxxxx-x6323

      10         October 24, 2018    Wire transfer of $100,000 from the M.K. TTEE UA
                                     DTD 06072000 - Morgan Stanley (Citibank NA, New
                                     York, NY) account to the Castleberry Financial
                                     Services Group account xxxx-xxxxxx-x6323
      11         December 12,        Wire transfer of $100,000 from J.C.- Wells Fargo (San
                 2018                Francisco, CA) account to the Castleberry Financial
                                     Services Group account xxxx-xxxxxx-x6323
      12         December 13,        Wire transfer of $250,000 from T.V. Clearing Services
                 2018                LLC- Wells Fargo (San Francisco, CA) account to the
                                     Castleberry Financial Services Group account xxxx-
                                     xxxxxx -x6323
      13         December 18,        Wire transfer of $150,000 from D.S. TTEE UAD 4/20/04
                 2018                -Bank of America (New York, NY) account to the
                                     Castleberry Financial Services Group account xxxx-
                                     xxxxxx-x6323
      14         December 26,        Wire transfer of $25,000 from V.R. Family - Wells
                 2018                Fargo (San Francisco, CA) account to the Castleberry _
                                     Financial Services Group account xxxx-xxxxxx-x6323
      15         December 26,        Wire transfer of $75,000 from V.R. TR C.K. TTEE US
                 2018                DTD 11112008 - Citizens' Bank NA (Providence, RI)
                                     account to the Castleberry Financial Services Group
                                     account xxxx-xxxxxx-x6323
      16         December 28,        Wire transfer of $250,000 from T.V. /T.V TTEE- Wells
                 2018                Fargo (San Francisco, CA) account to the Castleberry
                                     Financial Services Group account xxxx-xxxxxx-x6323



           All in violation of Title 18, United States Code, Sections 1343 and 2.

                                 FORFEITURE ALLEGATIONS

           22.   The allegations of this Indictment are re-alleged and by this reference fully

                                                 8
Case 9:19-cr-80073-RLR Document 19 Entered on FLSD Docket 05/09/2019 Page 9 of 14




  incorporated herein for the purpose of alleging forfeiture to the United States of America of certain

  property in which the defendant, T. JONATHAN TURNER, a/k/a JON BARRI BROTHERS,

  NORMAN M. STRELL, and SCOTT P. STROCHAK, has an interest.

         23.   Upon conviction of a violation of Title 18, United States Code, Section 1343, as

  alleged in this Indictment, the defendant shall forfeit to the United States of America, pursuant to

  Title 18, United States Code, Section 98I( a)(l)(C), any property real or personal, which constitutes

  or is derived from proceeds traceable to such violation.

         All pursuant to Title 18, United States Code, Section 981 (a)(l)(C), as made applicable by

  Title 28, United States Code, Section 2461(c), and the procedures set forth in Title 21 , United

  States Code, Section 853.




  LOTHROP    RRIS
  ASSISTANT UNITED STATES ATTORNEY




                                                   9
Case 9:19-cr-80073-RLR Document 19 Entered on FLSD Docket 05/09/2019 Page 10 of 14
                                                      UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF FLORTDA

UNITED STATES OF AMERICA                                         CASE         19-cr-80073-Rosenberg/Reinhart

T. JONATHAN TURNER, alUa Jon Barri Brothers,                     CERTIFICATE OF TRIAL ATTORNEY*
NORMAN M. STRELL, and
SCOTT STROCHAK
                                                                 Superseding Case Information        :
                                      I)cfendant.

Court Division    (Selecrone                                     New defendant(s)              Yes        No
        Miami                   Key West                         Number of new defendants
                   T            WPB                 FTP          Total number ofcounts

        I          I have carefully considered the allegations of the indictment, the number of defendants, the number        of
                   probable witnesses and the legal complexities of the Indictment/lnformation attached hereto.

        2          Iam aware that the information supplied on this statement will be relied upon by the Judges of this
                   Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                   Act, Title 28 U.S.C. Section 3161.
        3.         Interpreter:    (Yes or No)             No
                   List language and/or dialect
        4.         This case will take 6-10 days for the parties to try.
        5.         Please check appropriate category and type of offense listed below:

                   (Check only one)                                     (Check only one)


        I          0 to 5    days                                       Petty
        II         6 to lo    days                                      Minor
        III        11 to 20    days                                     Misdem.
        IV         21 to 60    days                   -                 Felony
        V          61 days and over

        6.         Has this case previously been filed in this District Court?              (Yes or No)   No
            Ifyes: Judge                                         Case No
            (Attach copy of dispositive order)
            Has a complaint been filed in this matter? (Yes or No)                   Yes
            If yes: Magistrate Case No.                 l9-8173-DLB
            Related    m   iscellaneous numbers:
            Defendant(s) in federal custody as of                 Aoril26.2019
            Defendant(s) in state custody as of
            Rule 20 from the District of
            Is this a potential death penalty case? (Yes or     No)         No

         1.           Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                      prior to August 9,2013 (Mag. Judge Alicia O. Valle)?            Yes _            No /
         8            Does this case originate from a matter pending in the Northern Region U.S. A             Office
                      prior to August 8,2014 (Mag. Judge Shaniek Maynard)? Yes _




                                                                           Lothrop
                                                                           ASSISTANT U.S. A
                                                                           Florida Bar No. 0095044
 *Penalty Sheet(s) attached                                                                                      REV 8/13/20 l8
Case 9:19-cr-80073-RLR Document 19 Entered on FLSD Docket 05/09/2019 Page 11 of 14




                      BOND RECOMMENDATION

                        19-cr-80073-Rosenberg/Reinhart


                                  SCOTT P. STROCHAK
                                    Defendant




                  $100,000 PSB    is recommended as to defendant.




                                      A. LOTHROP MORRIS
                                      ASSISTANT UNITED STATES ATTORNEY
Case 9:19-cr-80073-RLR Document 19 Entered on FLSD Docket 05/09/2019 Page 12 of 14




                      BOND RECOMMENDATION

                       19-cr-80073-Rosenberg/Reinhart


                                    NORMAN STRELL
                                    Defendant




                  $100,000 PSB    is recommended as to defendant.




                                      ASSISTANT UNITED STATES ATTORNEY
Case 9:19-cr-80073-RLR Document 19 Entered on FLSD Docket 05/09/2019 Page 13 of 14




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                          PENALTY SHEET
                                      19-cr-80073-Rosenberg/Reinhart
                              Case No:_ _ _ _ _ _ __

   Defendant's Name: SCOTT P. STROCHAK

    COUNT     VIOLATION                       U.S. CODE      MAX. PENALTY

       1      Conspiracy to Commit Wire       18 :1349       20 years
                                                             SR: 3 years
              Fraud                                          $250,000 fine or twice value
                                                             of loss
                                                             $ 100 special assessment
     2 - 16   Wire Fraud                      18:1 343       20 years
                                                             SR: 3 years
                                                             $250,000 fine or twice value
                                                             of loss
                                                             $ 100 special assessment
Case 9:19-cr-80073-RLR Document 19 Entered on FLSD Docket 05/09/2019 Page 14 of 14




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                          PENALTY SHEET

                              Case No :_ 19-cr-80073-Rosenberg/Reinhart
                                          _ _ _ _ _ __

   Defendant's Name: NORMAN M. STRELL

    COUNT     VIOLATION                       U.S. CODE         MAX. PENALTY

       1      Conspiracy to Commit Wire       18 :1349          20 years
                                                                SR: 3 years
              Fraud                                             $250,000 fine or twice value
                                                                of loss
                                                                $ 100 special assessment
     2- 16    Wire Fraud                      18:1343           20 years
                                                                SR: 3 years
                                                                $250,000 fi ne or twice value
                                                                of loss
                                                                $ 100 special assessment
